Citation Nr: 1243382	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  09-30 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 2007.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah (RO), which, in pertinent part, denied the benefits sought.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing held before the RO in September 2012.  A transcript of the hearing is associated with the claims file.  

Review of the electronic folder discloses no evidence pertinent to this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for right shoulder disorder.  He has described in his September 2012 hearing that he has had continued right shoulder symptoms that first began in service in May 1997 during physical training that was periodically treated throughout service.  However he testified that he generally tried to live with the pain out of fear that if he kept returning for treatment, his military career would be adversely affected by being put on profile.  

The Board finds it is necessary to remand this matter for additional development prior to adjudication.  The evidence does show that the Veteran was first seen in service in May 1997 for right shoulder pain without trauma, and without any clear abnormal findings on examination.  He was diagnosed as tendonitis versus bursitis.  Thereafter he is shown to have periodically been treated for right shoulder pain throughout service, with a July 2000 note indicating that he treated with NSAIDS for bursitis/tendonitis.  In July2005 he was treated for right shoulder pain described as aggravated by pull-ups, and diagnosed as rhomboid strain.  He was treated for upper and middle back pain in 2006, with notes from January 2006 and February 2006 noting that his right shoulder gets uncomfortable when sitting at a desk, and that he also was unable to sleep on his right ear due to his right shoulder.  In March 2007 he was seen by internal medicine for chronic right periscapular pain, with no significant findings on physical examination, and an assessment of trapezoid strain.  

In April 2007 the Veteran underwent a VA examination while still on active duty.  This examination revealed no evidence of functional impairment, and X-ray was negative.  Based on the findings from this examination essentially showing no disability, the RO denied service connection for a right shoulder disorder in its September 2007 rating.  

Subsequently, the Veteran has submitted evidence of a current right shoulder disability with a March 2012 MRI report showing a type III slap lesion, and mild supraspinatous tendonitis, as well as trace fluid in the subacromial subdeltoid bursa.  It was negative for rotator cuff tear.  He has further testified as to having continued right shoulder symptoms, and expressed that a private medical provider recommended surgery be done. 

Based on the foregoing, the Board finds that further examination is indicated to ascertain whether the Veteran does have a current right shoulder disability that is related to service or is a continuation of symptoms that were manifested in service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records showing treatment for his right shoulder disorder since service, and that are not already of record, to include any additional private records regarding possible surgery described by the Veteran in his September 2012 hearing.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the AOJ should notify the Veteran of such and describe the efforts used in requesting these records.  

2.  Following completion of the above, the RO should schedule the veteran for a VA orthopedic examination to determine the nature and likely etiology of his claimed right shoulder disability.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed, to include X-ray and MRI (if further indicated).  All manifestations of current disability should be described in detail.  The examiner should address the following:  

Does the veteran have any current, chronic disability in his right shoulder?  If so, is it at least as likely as not that any current disability of his right shoulder began in service, or is due to arthritis that became manifest to a compensable degree within one year of service?  

In answering these questions, the examiner must consider all service medical records, which include treatment for recurrent right shoulder complaints throughout service from May 1997 to March 2007.  The examiner must also consider any and all post-service medical records.  The examiner must also consider any lay evidence which has been provided by the Veteran regarding his right shoulder complaints.

Any opinion offered should include an explanation of supporting comprehensive rationale based on sound medical principles and facts.

3.  Following completion of the above development, the RO should readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case, which reflects consideration of all additional evidence received and all applicable regulations.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action by the veteran is required until he receives further notice; however, the veteran is advised that failure to cooperate by reporting for examination without good cause may result in the denial of the claim(s). 38 C.F.R. § 3.655 (2012). 
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	(CONTINUED ON NEXT PAGE)



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


